NOT FOR PUBLICATION                          FILED
                    UNITED STATES COURT OF APPEALS                       APR 15 2021
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BANK OF NEW YORK MELLON, FKA                    No.   19-17013
Bank of New York, as Trustee for the
Certificate Holders of the CWABS Inc.,          D.C. No.
Asset-Backed Certificates, Series 2006-22,      2:17-cv-00473-KJD-BNW

                Plaintiff-Appellee,
                                                MEMORANDUM*
     v.

SATICOY BAY SERIES 1218 COACH,

                Defendant-Appellant,

and

MEWS HOMEOWNERS ASSOCIATION;
HOMEOWNER ASSOCIATION
SERVICES, INC.; VEGAS PROPERTY
SERVICES, INC.,

                Defendants.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Kent J. Dawson, District Judge, Presiding

                              Submitted April 13, 2021**

*
 This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
**
  The panel unanimously concludes this case is suitable for decision without oral
argument. See Fed. R. App. P. 34(a)(2).
                                Pasadena, California

Before: PAEZ and VANDYKE, Circuit Judges, and GLEASON,*** District Judge.

      Saticoy Bay Series 1218 Coach (Saticoy Bay) appeals the district court’s order

granting summary judgment to Bank of New York Mellon (BNY Mellon), finding

that BNY Mellon’s predecessor preserved its deed of trust by tendering the

superpriority amount prior to the Mews Homeowners Association’s (HOA)

foreclosure sale of a residential property. We have jurisdiction pursuant to 28 U.S.C.

§ 1291, and we review the summary judgment order de novo, Badgley v. United

States, 957 F.3d 969, 974 (9th Cir. 2020). We affirm.

      BNY Mellon sufficiently established that before the foreclosure sale HOA’s

agent, Homeowners Association Services, Inc. (HAS), received and rejected the

bank’s tender of $909.67, which covered nine months of unpaid HOA assessments

and reasonable collection costs.1 By operation of law, the tender extinguished

HOA’s superpriority lien, and Saticoy Bay purchased the property subject to BNY

Mellon’s deed of trust. See Bank of Am., N.A. v. SFR Invs. Pool 1, LLC, 427 P.3d

113, 121 (Nev. 2018) (en banc), as amended on denial of reh’g (Nov. 13, 2018)

(“Diamond Spur”).



***
   The Honorable Sharon L. Gleason, United States District Judge for the District
of Alaska, sitting by designation.
1
 The tender was effectuated by counsel for BNY Mellon’s predecessor in the deed
of trust.

                                          2
        Saticoy Bay’s arguments are difficult to follow, but to the extent Saticoy Bay

argues that Diamond Spur and Arlington West are distinguishable, those arguments

fail. Saticoy Bay’s bona fide purchaser argument has been rejected by the Nevada

Supreme Court. Diamond Spur, 427 P.3d at 121. And contrary to Saticoy Bay’s

assertions, the tender letter’s paid-in-full condition did not prevent it from being an

effective tender. See Bank of Am., N.A. v. Arlington W. Twilight Homeowners Ass’n,

920 F.3d 620, 623 (9th Cir. 2019) (“Bank of America was entitled to insist on the

condition … that acceptance would satisfy the HOA’s superpriority lien.”).

        Saticoy Bay’s remaining arguments are without merit.2

        AFFIRMED.3




2
  Saticoy Bay has been repeatedly admonished in other foreclosure cases for raising
foreclosed arguments. See Alessi & Koenig, LLC v. Saticoy Bay LLC Series 10250
Sun Dusk LN, 804 F. App’x 475, 477–78 (9th Cir. 2020) (“Saticoy has other appeals
pending before this court advancing these same, explicitly rejected arguments. The
court cautions Saticoy against pursuing non-meritorious appeals.”); Ditech Fin. LLC
v. Saticoy Bay LLC Series 829 Cornwall Glen, 794 F. App’x 667, 669 (9th Cir. 2020)
(“In light of the published cases foreclosing Saticoy’s arguments, Saticoy and its
counsel are warned not to raise such meritless arguments in the future.”). Here again,
Saticoy Bay presents arguments that have already been rejected by this court and the
Nevada Supreme Court—this time about the effect of a party’s tendering of the
superpriority amount of a homeowners association lien. Saticoy Bay and its counsel
are once again warned not to assert clearly meritless or foreclosed arguments in
future appeals.
3
    HOA, HAS, and Vegas Property Services, Inc. did not participate in this appeal.

                                           3